Citation Nr: 1142882	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-07 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to death pension based on countable income.

(The issue of entitlement to service connection for the cause of the Veterans death is the subject of a separate decision)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to December 1955 and from August 1974 to June 1983.  The Veteran died in March 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and December 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In September 2008, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In a December 2008 decision, the Board denied entitlement to death pension based on countable income.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 memorandum decision, the Court vacated the Board's December 2008 decision that denied entitlement to death pension based on countable income and remanded the matter to the Board for readjudication consistent with the decision.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issue of entitlement to service connection for the cause of the Veteran's death will be addressed in a separate decision.)
REMAND

In April 2001, the appellant advised the Regional Office that she was the Veteran's ex-wife and inquired about entitlement to VA benefits for herself and her children as well as burial benefits.  In September 2001, the Regional Office denied the claim for death pension because the appellant was divorced from the Veteran.  

In October 2001, the appellant sent the RO a letter explaining that her divorce was precipitated by her husband's attempt to murder her in May 1981. The appellant also sent this letter to her senator, who received a letter from the VA in response advising her that the only way the appellant could be considered the surviving spouse of the Veteran is if her divorce were legally voided and she provided a copy of the court decision doing so to the VA.  

In March 2004, a North Carolina district court issued an order setting aside the February 1983 divorce decree, finding that the separation that was the basis for granting the divorce was due to the Veteran's incarceration and therefore not voluntary as required under state law.  The Court held that the Veteran and the appellant "are still legally married."

In April 2004, the appellant provided a copy of the court order to the VA.  In June 2005, the regional office received a response from the VA Office of Regional Counsel advising the regional office to construe the appellant and the Veteran as "never being divorced."  

In November 2005, the appellant provided income and expense information to VA covering the time period from May 2001 to October 2005.  

In November 2006, the RO advised the appellant that it had denied her claim because her income, effective November 1, 2005, exceeded the maximum annual disability pension limit set by law.  
In July 2008, the RO issued a Statement of the Case, continuing to deny entitlement to death pension based on the appellant's net income.  The RO stated that it could only consider the appellant the unremarried spouse of the Veteran from March 25, 2004, the date of the state court order setting aside her divorce.  

In the December 2008 decision, the Board also considered the appellant the unremarried spouse of the Veteran only as of March 25, 2004, the date of the state court decree setting aside her divorce.  In the memorandum decision, the Court concluded that the Board committed prejudicial error by failing to consider whether
the appellant was eligible for death pension benefits between May 2001 and March 2004.  

The July 2008 Statement of the Case (SOC) reflects that the RO did not address the financial information provided by the appellant for the time period prior to March 2004.  Therefore, as the RO did not previously consider the evidence prior to March 2004, the RO must review the evidence for that time period and issue an SSOC.  See 38 C.F.R. § 19.31 (2011).


Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file and adjudicate the issue of whether the appellant is eligible for death pension benefits.  The RO should consider the financial information for the entire time period between May 2001 and March 2004.  

2.  If the claim remains denied, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  The case should then be returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


